Writ of Habeas Corpus Granted and Order filed December 23, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-01106-CV
                                    ____________

                   EX PARTE DAVID HOSSIEN MERRIKH, Relator



                              ORIGINAL PROCEEDING
                              WRIT OF HABEAS CORPUS
                                 245th District Court
                                 Harris County, Texas



                                       ORDER

       This Court has reviewed the petition for writ of habeas corpus of relator, David
Hossien Merrikh.

       The Court is of the opinion that relator’s petition requires further consideration.
See TEX. R. APP. P. 52.8(b)(3). We therefore order the Clerk of this Court to issue a writ
of habeas corpus, returnable on January 23, 2012, pending final determination of the relief
requested in the petition. We further order that relator be discharged upon execution and
filing of a bond as set forth below. See id.

       The relator will be admitted to bail upon his giving a good and sufficient bond,
signed by relator as principal and his attorney, Henrietta N. Ezeoke or Alphonsus O.
Ezeoke, as surety, conditioned as required by law, or by any other surety acceptable to any
Deputy or Sheriff of Harris County, or cash in lieu of bond, in the sum of Five Hundred
Dollars, pending the hearing on the return date of this writ, and until otherwise ordered by
this Court.

       A response to the petition is hereby requested to be filed on or before January 5,
2012. The cause is set for submission without oral argument on January 23, 2012.



                                          PER CURIAM



Order filed December 23, 2011.
Panel consists of Justices Brown, Boyce and McCally. (McCally, J., not participating.)




                                             2